COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 MISTER IVORY,                                   §
                                                                  No. 08-13-00215-CR
                              Appellant,         §
                                                                    Appeal from the
 v.                                              §
                                                                  396th District Court
 THE STATE OF TEXAS,                             §
                                                                of Tarrant County, Texas
                              Appellee.          §
                                                                    (TC# 1235782D)
                                                  §


                                           OPINION

       Appellant Mister Ivory waived a trial by jury and pleaded guilty to the offense of burglary

of a habitation. The trial court deferred adjudication of guilt, placed Appellant on community

supervision for five years, and ordered Appellant to pay a $500 fine, $5,000 in restitution, and

$274 in court costs.

       The State later filed a petition to proceed to adjudication. After being admonished on the

State’s petition, Appellant entered an open plea of true to the acts alleged in paragraphs 1 and 2 of

the petition. The trial court revoked Appellant’s community supervision, found Appellant guilty

of burglary of a habitation, and sentenced him to imprisonment for six years. Appellant appealed.

We affirm.
       Appellant’s court-appointed counsel has moved to withdraw as counsel and has filed a

brief in which he has concluded that the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.

denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v.

State, 436 S.W.2d 137 (Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to

Appellant, and Appellant has been advised of his right to examine the appellate record and file a

pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. We find nothing in the record that might arguably support

the appeal and a discussion of the contentions advanced in counsel’s brief would add nothing to the

jurisprudence of the state.

       The judgment is affirmed.



                                                GUADALUPE RIVERA, Justice
July 11, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                  2